PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
SWIETOSLAWSKI, JANUSZ, et al.
Application No. 16/094,913
Filed:   October 19, 2018
Attorney Docket No.  680-264.094-143 
:
:      DECISION ON REQUEST FOR 
:      REFUND
:
         




This is a decision on the request for refund filed November 09, 2020.  

The request for refund is Granted.

Applicant request a refund of $2,000.00 for the petition to revive fee submitted July 23, 2020, with a COVD-19 statement of delay.

In view of the above and a review of the Office records for the above-identified application, the request for refund is granted. The COVD-19statement of delay filed with the petition to revive on July 23, 2020 will be treated as a request for sua sponte waiver of the petition fee under 37 CFR §1.17(m).1  Therefore, a total of $2,000.00 was refunded to applicant’s deposit account on July 22, 2021.

Any questions concerning this matter may be directed to the Dale Hall at (571) 272-3586. 


/Michelle R.
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions




    
        
            
    

    
        1 According to the Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees dated April 28, 2020:   For patent applicants or patent owners who, because of the COVID-19 outbreak, were unable to timely submit a filing or payment in reply to an Office communication having a due date of May 31, 2020, or earlier (when taking into account all available extensions of time under 37 CFR §l.136(a)), such that the application became abandoned or the reexamination prosecution became terminated or limited, the USPTO will waive the petition fee in 37 CFR §1,17(m) when the patent applicant or patent owner files the reply with a petition under 37 CFR §l.137(a) and a statement that the delay in filing or payment was due to the COVID-19 outbreak. See 35 U.S.C. §41(a)(7). The inclusion of the statement that the delay in filing or payment was due to the COVID-19 outbreak will be treated as a request for sua sponte waiver of the petition fee under 37 CFR §1.17(m).